Citation Nr: 9933766	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-13 873A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida



THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred coincident with hospitalization at the Seven Rivers 
Community Hospital from August 16, 1997, to August 21, 1997. 





ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from August 2, 1977, to 
September 13, 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Medical Center in Gainesville, Florida 
(hereinafter AOJ).  


FINDINGS OF FACT

1.  Service connection has not been established for a 
cardiovascular or any other disability.

2.  The evidence does not reveal that the VA approved a 
request for prior authorization for the private medical 
treatment in question rendered at the Seven Rivers Community 
Hospital from August 16, 1997, to August 21, 1997. 

3.  The veteran has not submitted evidence of a plausible 
claim for payment of unauthorized medical expenses incurred 
coincident with private medical treatment rendered at the 
Seven Rivers Community Hospital from August 16, 1997, to 
August 21, 1997.


CONCLUSION OF LAW

The veteran's claim for payment of unauthorized medical 
expenses incurred coincident with private medical treatment 
rendered at the Seven Rivers Community Hospital from August 
16, 1997, to August 21, 1997, is not well-grounded.  
38 U.S.C.A. §§ 1728, 5107(a) (West 1991); 38 C.F.R. § 17.120 
(1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
or not the veteran has submitted a well-grounded claim, 
meaning one which is plausible, for payment of the 
unauthorized medical expenses incurred coincident with 
treatment for a myocardial infarction at the Seven Rivers 
Community Hospital from August 16, 1997, to August 21, 1997.  
A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  There is no further duty 
to assist the veteran if a well-grounded claim is not 
submitted.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran's claim, in essence, is that because the 
treatment in question was rendered for an "emergent" 
condition associated with a myocardial infarction, the VA 
should pay for all the costs involved with this treatment.  
However, the Board notes that in order to establish 
entitlement to payment for medical expenses incurred without 
prior authorization of the VA, which is the benefit that is 
the subject of the instant case, it must be shown that:

(a) The treatment was either for an 
adjudicated service-connected disability, 
or a nonservice-connected disability 
associated with and held to be 
aggravating a service-connected 
disability, or for any disability of a 
veteran who has a total disability 
permanent in nature resulting from a 
service-connected disability,

(b) A medical emergency existed and delay 
would have been hazardous to the life or 
health, and

(c) No VA or other Federal facilities 
were feasibly available.  38 U.S.C.A. § 
1728; 38 C.F.R. § 17.120. 

All of these criteria must be met to establish entitlement to 
the benefits sought.  Id.  Thus, because the veteran does not 
have a service-connected disability, he is not entitled to 
payment or reimbursement of the unauthorized private medical 
treatment in question. 

The veteran does not even allege that the treatment was for a 
service-connected disability or a nonservice connected 
disability aggravated by a service-connected disability.  
Under these circumstances, the Board must find that the 
veteran's claim is thus not plausible and is not well 
grounded.  Parker v. Brown, 7 Vet. App. 116, 119 (1994).  As 
the additional evidence describing the treatment in question 
rendered at the Seven Rivers Community Hospital received in 
April 1999 does not contain any evidence indicating that such 
treatment was rendered for a service-connected disability, it 
is not so "pertinent" as to warrant a remand of this case 
for the completion of a supplemental statement of the case to 
address this evidence pursuant to 38 C.F.R. § 20.1304(c) 
(1999).  

Despite the veteran's assertions to the contrary, there is 
nothing in the record to suggest that the VA had authorized 
the treatment in question.  In this regard, a Report of 
Contact dated on August 13, 1998, indicates that rather than 
the veteran contacting the VA for permission prior to 
entering the Seven Rivers Community Hospital, officials at 
this hospital did not even know that the claimant was a 
veteran until she sent their bill back requesting the 
hospital to bill the VA.  There is of record no documentation 
of other attempts at prior authorization.  Thus, on the facts 
of this case, the claim is not well grounded.

The Board recognizes that it has denied the veteran's claim 
on a different basis than that of the AOJ.  Pursuant to 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the Board has 
thus considered whether this action will result in any 
prejudice to the veteran.  However, the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) has held that when the agency of 
original jurisdiction does not specifically address the 
question of whether a claim is well grounded, but proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996). 

Finally, the Board concludes that the veteran was notified by 
the statement of the case as to the type of information 
needed to support the claim.  As such, the notice concerns of 
Robinette v. Brown, 8 Vet.App. 69 (1995), have been 
satisfied.  Moreover, it has not been suggested that there is 
additional probative relevant evidence that is available and 
should be obtained that will support the veteran's claim.  

 
ORDER

The claim for entitlement to payment of unauthorized medical 
expenses incurred coincident with hospitalization at the 
Seven Rivers Community Hospital from August 16, 1997, to 
August 21, 1997, is not well-grounded and is accordingly 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

